DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed December 09, 2020 (which supersede the November 12, 2020 response), are acknowledged and have been fully considered.  Claims 1-5 and 7-20 are pending and currently under consideration.  Claims 1, 3-5, 7-8, and 10-12 have been amended; new claims 17-20 have been added; and claim 6 has been cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Rejections
The rejection of claim 3 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (at p. 3, par. 1-3 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments.  Applicant’s 12/09/2020 remarks at p. 6, par. 4, are acknowledged.
The rejection of claim 5 under 35 U.S.C. § 112 (d) or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph (at p. 4, par. 1 of the 10/01/2020 Office action), as not being further limiting, is withdrawn in light of applicant’s 12/09/2020 amendments.  Applicant’s 12/09/2020 remarks at p. 6, par. 5, are acknowledged.
The rejection of claims 1-2 under 35 U.S.C. § 102 (a)(1) by EVONIK (Evonik Industries AG, VARISOFT® EQ 100 Technical Information, December 2014) (at pp. 4-5 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments, which amend independent claim 1
The rejection of claims 1-10 and 14 under 35 U.S.C. § 103 over SHAH (US 2014/0186284 A1), in view of EVONIK (at pp. 5-8 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments.
The rejection of claims 1-12 and 14 under 35 U.S.C. § 103 over SHAH, in view of EVONIK, and further of von ASPERN (US 2014/0121174 A1) (at pp. 8-9 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments.
The rejection of claims 1-10 and 13-16 under 35 U.S.C. § 103 over SHAH, in view of EVONIK, and further of DELOWSKY (US 2015/0258006 A1) (at pp. 9-10 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments.
The provisional double patenting rejection of claims 1-9 and 14 over claims 1, 6, 11, 13-14 and 21-23 of copending Application No. 16/695,783 (at pp. 11 of the 10/01/2020 Office action), is withdrawn in light of applicant’s 12/09/2020 amendments.

New Claim Objections – Necessitated by Amendments
The following claims are objected to because of the following informalities: Claim 20 is objected to because of the following informality: the claim should end with a period.  See MPEP § 608.01(m).
Appropriate correction is required.

New Claim Rejections – 35 U.S.C. § 112 – Indefiniteness – Necessitated By Amendments
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 9 is drawn to: 
9.	([...])	A transparent hair conditioning composition according to claim 6, comprising a total amount of additional cationic surfactant ranging from about 0.1 to about 2.0% by weight of the total composition.
Claim 9 is indefinite for depending on cancelled claim 6, which renders the metes and bounds of claim 9 unclear.  It is unclear as to whether claim 9 is a dependent claim with further requirements from an unspecified base claim, or whether claim 9 is intended to be an independent claim.
Further clarification is required.

New Claim Rejections – 35 U.S.C. § 103 – Necessitated By Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over EVONIK (Evonik Industries AG, Varisoft EQ 100, Technical Information, December 2014; hereinafter, “Evonik”; of record), in view of SHAH (US 2014/0186284 A1, Publ. Jul. 3, 2014; hereinafter, “Shah”; of record).
Evonik is directed to:
VARISOFT® EQ 100
High performance conditioning with improved sustainability
Intended use
Conditioning agent
Benefits at a glance
•	Superior conditioning properties compared to market standards especially on wet hair
•	Outstanding manageability, lubricity and softness of hair
•	Solvent free, non-flammable, 100% active matter
•	Easy to handle, liquid material
•	Primarily based on rapeseed oil, a renewable feedstock
•	Readily biodegradable quat
•	Low process temperature possible
•	Clear Shampoo formulations possible
•	Universal application possible[Evonik, p. 1, par. 1]
INCI (PCPC name)
Quaternium-98 (proposed)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Evonik, p. 1, par. 2]
Properties
VARISOFT® EQ 100 is an ester quat based on a special distribution of vegetable sourced fatty acids.[Evonik, p. 1, par. 3]
It is a readily biodegradable and has an improved ecotox profile compared to the common benchmarks.[Evonik, p. 1, par. 4]
VARISOFT• EQ 100 provides excellent conditioning properties on both wet and dry hair. It is also very efficient on curly hair types (tested on Mulatto hair).[Evonik, p. 1, par. 5]
Due to its liquid form, it is universally applicable in various hair care formulations, such as conditioners, shampoos and leave-in sprays.  In surfactant based formulations it provides a significant thickening benefit.[Evonik, p. 1, par. 6]
Conditioning efficacy
VARISOFT EQ 100 statistically significantly outperforms the benchmark Behentrimonium Chloride in all categories on wet hair (detangling, wet comb, and wet feel).  The performance on dry hair is at least on the same level.  The results were obtained out of conditioner applications in more than sensory hair swatch tests with bleached European hair bundles.  The improved wet combability was confirmed by technical combing force measurements.[Evonik, p. 1, par. 7]
Technical half head tests- performed by an external test institute - verified the excellent conditioning properties of VARISOFT® EQ 100.[Evonik, p. 1, par. 8]
Figure 1 half head study shows that for all key parameters VARISOFT EQ 100 outperformed BTAC (Behentrimonium Chloride), the difference in the “detangling wet” category is statistically significant.[Evonik, p. 1, par. 9]
Evonik, title & p. 1, par. 1-9.  In this regard, Evonik teaches guidelines for conditioners, and an exemplary guideline formulation for a hair conditioner:
Processing
Conditioners
To obtain viscosity stable formulations, the following formulation hints are helpful:
•	higher levels of fatty alcohol are necessary, e.g. > 5% Cetearyl Alcohol per 1 % of VARISOFT EQ 100.  The addition of low levels of Oleyl Alcohol is beneficial for stability.
•	An emulsifier is necessary for stability, e.g. a solid quat, such as VARISOFT• EQ 65 Pellets; TEGO ® Care PBS 6; TEGO • Care PSC 3.
•	Polymers are beneficial for stability, e.g. 0.05% TEGO • Carbomer 140 or 0.05% Alginate.
An antioxidant agent (e.g. Propyl Gallate, Oxynex LM) is recommended for color stability at higher temperatures.[Varisoft, p. 3, par. 1]
[...]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Evonik, p. 3, par. 1 & p. 3, Guideline Formulations Table for Conditioner, eco friendly.
Regarding claim 1 and the requirements:
1.	([...])	A transparent hair conditioning composition comprising bis-(isostearoyl/oleoyl isopropyl) dimonium methosulfate; at least one dicarboxylic acid, a salt or derivative thereof; at least one additional cationic surfactant selected from an amidoamine and a permanent cationic amidoamine; a glyceryl ester; and an aqueous-alcoholic carrier, wherein the composition is silicone-free.
Evonik clearly teaches an exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table) containing:
1.0% Varisoft EQ (Evonik, p. 3, Table), which is: 
“bis-(isostearoyl/oleoyl isopropyl) dimonium methosulfate” of claims 1 and 2, and
“bis-(isostearoyl/oleoyl isopropyl) dimonium methosulfate in an amount ranging from about 0.01 to about 5.0% by weight of the total composition” of claim 2 (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges);
2.00% “TEGIN® M Pellets (Glyceryl Stearate)” is encompassed by the broadest reasonable interpretation of claim 1 for a “glyceryl ester”;
Evonik’s exemplary guideline formulation for a hair conditioner contains 86.90% water and 7.00 % “TEGO® Alkanol 1618 (Cetearyl Alcohol),” thereby reasonably meeting the requirements of claim 1 for “an aqueous-alcoholic carrier”; and
Evonik’s exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table) contains no silicone, thereby meeting the requirements of:
claim 1 for “wherein the composition is silicone-free,” and 
claim 1 for a composition that is “transparent.”
However, it is noted that Evonik DOES NOT TEACH:
(i) succinic acid in order to meeting the requirements of:
claims 1, 3 and 5 for “at least one dicarboxylic acid, a salt or derivative thereof,” and
claims 3-4 for “succinic acid”; AND
(ii) behenamidopropyl PG-dimonium chloride in order to meet the requirements of:
claims 1 and 9 for at least one “additional cationic surfactant,”
claims 1 and 8 for a “permanent cationic amidoamine,”
claim 8 for “behenamidopropyl PG-dimonium chloride,” and
claim 9 for “a total amount of additional cationic surfactant ranging from about 0.1 to about 2.0% by weight of the total composition.”
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (i) and (ii), Shah, for instance, is directed to:
CONDITIONING COMPOSITIONS FOR KERATINOUS SUBSTRATES
ABSTRACT
The present invention is directed towards a conditioning composition comprising, in an aqueous medium, at least one nonionic film forming polymer; at least one viscosity modifying agent; at least one cationic polymer; at least one cationic surfactant; and wherein the composition is free of silicones.  Preferably, the composition is clear in appearance.  The present invention also relates to a process for conditioning keratinous substrates.
Shah, title & abstract.  With regard to a cationic surfactant, Shah teaches: 
Cationic Surfactants
[0059] The at least one cationic surfactant of the present disclosure include, but are not limited to, cetrimonium chloride, quatemium-27, behenamidopropyl PG-dimonium chloride, hydroxyethyl tallowdimonium chloride, stearalkonium chloride, hydrogenated tallow alkyl trimethyl ammonium chloride, ditallow alkyl dimethyl ammonium chloride, and dihydrogenated tallow alkyl dimethyl ammonium chloride.  Other cationic conditioners may include those that are naturally derived.
(Shah, par. [0059]), wherein behenamidopropyl PG-dimonium chloride is noted as (ii), above.  Also in this regard, Shah teaches suitable auxiliary ingredients including pH adjusting agents: 
Auxiliary Ingredients
[0079] The composition may optionally contain at least one auxiliary ingredient. The auxiliary ingredients may include in particular, proteins, amino acids, skin and hair active agents, preservatives, pH adjusting agents, sequestering agents, and mixtures thereof.
[...]
[0083]	Non-limiting examples of pH adjusting agents include potassium acetate, sodium carbonate, sodium hydroxide, phosphoric acid, succinic acid, sodium citrate, citric acid, boric acid, lactic acid, sodium hydrogen carbonate and mixtures thereof.
(Shah, par. [0079] & [0083]), wherein succinic acid is noted as (i) above.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Evonik’s exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table), and to have incorporated succinic acid and behenamidopropyl PG-dimonium chloride, as taught by Shah (Shah, par. [0059] & [0083]).  One would have been motivated to do so with a reasonable expectation of success since both Evonik and Shah are concerned with similar problems in the art, namely the formulation of hair conditioners that do not contain silicone.  Evonik, Evonik, p. 3, Table; Shah, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable components for a hair conditioner.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of a hair conditioner (Evonik, p. 3, Table) with:
(i) succinic acid in order to obtain the advantage of a pH adjuster (Shah, par. [0079] & [0083]), and
(ii) behenamidopropyl PG-dimonium chloride (Shah, par. [0059]) in “an amount of from about 0.1 to about 20% by weight” (Shah, par. [0061]) in order to obtain the advantage of a cationic polymer suitable for a condition that is “free of silicones” (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
Thus, the prior art renders claims 1-5 and 8-9 obvious.
Regarding claim 10 and the requirements:
10.	([...])	A transparent hair conditioning composition according to claim 1, wherein the alcoholic component of the aqueous-alcoholic carrier is selected from alcohol, alcohol denat, propyl alcohol, and isopropyl alcohol.
Shah teaches suitable aqueous media, which may contain organic solvents such as isopropyl alochol:
Aqueous Medium
[0062]	The aqueous medium of the present disclosure may comprise water and mixtures of water and at least one cosmetically acceptable solvent chosen from organic solvents.  Suitable organic solvents are typically C 1-C 4 lower alcohols and polyols alcohols. Examples of organic solvents include, but are not limited to, ethanol, isopropyl alcohol, benzyl alcohol and phenyl ethyl alcohol; glycols and glycol ethers, such as propylene glycol, hexylene glycol, ethylene glycol monomethyl, monoethyl or monobutyl ether, propylene glycol and its ethers, such as propylene glycol monomethyl ether, butylene glycol, dipropylene glycol, and also diethylene glycol alkyl ethers, such as diethylene glycol monoethyl ether and monobutyl ether; hydrocarbons such as straight chain hydrocarbons, mineral oil, isododecane, polybutene, hydrogenated polyisobutene, hydrogenated polydecene, polydecene, squalene, petrolatum and isoparaffins; and mixtures, thereof.
Shah, par. [0062].  To the extent Evonik DOES NOT TEACH isopropyl alcohol, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Evonik’s exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table), and to have incorporated isopropyl alcohol in order to obtain the advantage of a suitable aqueous medium (Shah, par. [0062]) for a silicone free conditioner (Shah, abstract).
Thus, the prior art renders claim 10 obvious.
Regarding claim 13 and the requirement:
13.	([...])	A transparent hair conditioning composition according to claim 1, in the form of a spray.
Evonik’s formulation is suitable for “leave-in sprays”:
VARISOFT• EQ 100 provides excellent conditioning properties on both wet and dry hair. It is also very efficient on curly hair types (tested on Mulatto hair).[Evonik, p. 1, par. 5]
Due to its liquid form, it is universally applicable in various hair care formulations, such as conditioners, shampoos and leave-in sprays.  In surfactant based formulations it provides a significant thickening benefit.[Evonik, p. 1, par. 6]
Evonik, p. 1, par. 5-6.
Thus, the prior art renders claim 13 obvious.
Regarding claim 14 and the requirements:
14.	([...])	A method of conditioning keratin fibers, comprising contacting a keratin fiber with a conditioning-effective amount of the transparent hair conditioning composition of claim 1.
Evonik teaches:
VARISOFT• EQ 100 provides excellent conditioning properties on both wet and dry hair. It is also very efficient on curly hair types (tested on Mulatto hair).[Evonik, p. 1, par. 5]
Due to its liquid form, it is universally applicable in various hair care formulations, such as conditioners, shampoos and leave-in sprays.  In surfactant based formulations it provides a significant thickening benefit.[Evonik, p. 1, par. 6]
(Evonik, p. 1, par. 5-6), whereby per Shah (as discussed above), meets the requirement of claim 14 for the active step of “contacting a keratin fiber with a conditioning-effective amount of the transparent hair conditioning composition of claim 1.”
Thus, the prior art renders claim 14 obvious.
Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over EVONIK (Evonik Industries AG, Varisoft EQ 100, Technical Information, December 2014; hereinafter, “Evonik”; of record), in view of SHAH (US 2014/0186284 A1, Publ. Jul. 3, 2014; hereinafter, “Shah”), as applied to claims 1-5, 8-10 and 13-14 above, and further in view of COLACO (US 2009/0013481 A1, Publ. Jan 15, 2009).
The teachings of Evonik and Shah, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH the requirements of claims 7 and 17 for Brassicamidopropyl dimethylamine since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Colaco, for instance, is directed to:
COMPOSITION TO IMPART BENEFIT AGENTS TO ANIONIC SUBSTRATES AND METHODS OF ITS USE
ABSTRACT
This invention relates to compositions containing pigments or other benefit agents in particulate form may be combined with a quaternary ammonium compound that can effectuate adsorption to anionic substrates, methods of making such compositions and methods of their use.
Colaco, title & abstract.  In this regard, Colaco discloses and suitable conditioning agents (Colaco, par. [0046]-[0055]), inter alia, non-ionic conditioning agents such as Brassicamidopropyl dimethylamine (Colaco, par. [0048]) “to facilitate the composition formulation and enhance consumer appeal” (Colaco, par. [0047]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Evonik’s exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table), and incorporate Brassicamidopropyl dimethylamine per Colaco (Colaco, par. [0048]).  One would be motivated to do so in order to obtain the advantage of a non-ionic conditioning agent (Colaco, par. [0048]) in order “to facilitate the composition formulation and enhance consumer appeal” (Colaco, par. [0047]).
Thus, the prior art renders claims 7 and 17 obvious.
Claims 11-12 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over EVONIK (Evonik Industries AG, Varisoft EQ 100, Technical Information, December 2014; hereinafter, “Evonik”; of record), in view of SHAH (US 2014/0186284 A1, Publ. Jul. 3, 2014; hereinafter, “Shah”; of record), as applied to claims 1-5, 8-10 and 13-14 above, and further in view of von ASPERN (US 2014/0121174 A1, May 1, 2014; hereinafter, “von Aspern”; of record) and TEGO SOLV 55 (Evonik Industries, TEGO® Solve 55 – Naturally based solubilizer for essential and perfume oils, Press Release, March 21, 2016; hereinafter, “TEGO Solv 55”).
The teachings of Evonik and Shah, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH particular glyceryl esters in order to meet the requirements of claims 11-12 and 18-19 for:
11.	([...])	A transparent hair conditioning composition according to claim 1, further comprising a glyceryl ester selected from Polyglyceryl-3 Caprate/Caprylate/Succinate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, Polyglyceryl-6 Ricinoleate, and Polyglyceryl-4 Caprate.
12.	([...])	A transparent hair conditioning composition according to claim 11, comprising a mixture of 2, 3 or 4 of Polyglyceryl-3 Caprate/Caprylate/Succinate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, Polyglyceryl-6 Ricinoleate, Polyglyceryl-4 Caprate or a mixture of Polyglyceryl-3 Caprate/Caprylate/Succinate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, Polyglyceryl-6 Ricinoleate, and Polyglyceryl-4 Caprate.
[...]
18.	([...])	The cosmetic composition according to claim 17, wherein the glyceryl esters compnse one or more of Polyglyceryl-3 Caprate/Caprylate/Succinate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, Polyglyceryl-6 Ricinoleate, and Polyglyceryl-4 Caprate.
19.	([...])	The cosmetic composition according to claim 18, comprising Polyglyceryl-3 Caprate/Caprylate/Succinate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, Polyglyceryl-6 Ricinoleate, and Polyglyceryl-4 Caprate.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Von Aspern, for instance, is directed to:
ANTI-DANDRUFF HAIR CARE PRODUCTS WITH SELECTIVE ACTIVE INGREDIENTS AND A CATIONIC KERATIN
ABSTRACT
Hair treatment agents include selected cationic alkyloligoglucosides and selected polyglycerol esters as care-providing substances.
Von Aspern, title & abstract.  In this regard, von Aspern teaches:
[0028]	Examples of such compounds are obtainable commercially under the INCI names Polyglyceryl-4 Caprate, Polyglyceryl-2 Caprate, Polyglyceryl-4 Caprylate, Polyglyceryl-6 Caprylate, Polyglyceryl-6 Caprate, Polyglyceryl-4 Caprylate/Caprate, Polyglyceryl-6 Caprylate/Caprate, Polyglyceryl-3 Cocoate, Polyglyceryl-4 Cocoate, Polyglyceryl-10 Decalinoleate, Polyglyceryl-10 Decaoleate, Polyglyceryl-10 Decacasterate, Polyglyceryl-3 Dicaprate, Polyglyceryl-3 Dicocoate, Polyglyceryl-10 Didecanoate, Polyglyceryl-2 Diisostearate, Polyglyceryl-3 Diisostearate, Polyglyceryl-10 Diisostearate, Polyglyceryl-4 Dilaurate, Polyglycerin-2 Dioleate, Polyglyceryl-3 Dioleate, Polyglyceryl-6 Dioleate, Polyglyceryl-10 Dioleate, Polyglyceryl-6 Dipalmitate, Polyglyceryl-10 Dipalmitate, Polyglyceryl-2 Dipolyhydroxystearate, Polyglyceryl-2 Distearate, Polyglyceryl-3 Distearate, Polyglyceryl-6 Distearate, Polyglyceryl-10 Distearate, Polyglyceryl-10 Heptaoleate, Polyglyceryl-10 Heptastearate, Polyglyceryl-6 Hexaoleate, Polyglyceryl-10 Hexaoleate, Polyglyceryl-2 Isopalmitate, Polyglyceryl-2 Isostearate, Polyglyceryl-4 Isostearate, Polyglyceryl-5 Isostearate, Polyglyceryl-6 Isostearate, Polyglyceryl-10 Isostearate, Polyglyceryl-2 Laurate, Polyglyceryl-3 Laurate, Polyglyceryl-4 Laurate, Polyglyceryl-4 Laurate/Sebacate, Polyglyceryl-4 Laurate/Succinate, Polyglyceryl-5 Laurate, Polyglyceryl-6 Laurate, Polyglyceryl-10 Laurate, Polyglyceryl-3 Myristate, Polyglyceryl-10 Myristate, Polyglyceryl-2 Oleate, Polyglyceryl-3 Oleate, Polyglyceryl-4 Oleate, Polyglyceryl-5 Oleate, Polyglyceryl-6 Oleate, Polyglyceryl-8 Oleate, Polyglyceryl-10 Oleate, Polyglyceryl-3 Palmitate, Polyglyceryl-6 Palmitate, Polyglyceryl-10 Pentalaurate, Polyglyceryl-10 Pentalinoleate, Polyglyceryl-4 Pentaoleate, Polyglyceryl-10 Pentaoleate, Polyglyceryl-3 Pentaricinoleate, Polyglyceryl-6 Pentaricinoleate, Polyglyceryl-10 Pentaricinoleate, Polyglyceryl-4 Pentastearate, Polyglyceryl-6 Pentastearate, Polyglyceryl-10 Pentastearate, Polyglyceryl-3 Polyrisinoleate, Polyglyceryl-6 Polyricinoleate, Polyglyceryl-3 Ricinoleate, Polyglyceryl-2 Sesquiisostearate, Polyglyceryl-2 Sesquioleate, Polyglyceryl-2 Sesquistearate, Polyglyceryl-3 Stearate, Polyglyceryl-2 Stearate, Polyglyceryl-4 Stearate, Polyglyceryl-8 Stearate, Polyglyceryl-10 Stearate, Polyglyceryl-2 Tetraisostearate, Polyglyceryl-6 Tetraoleate, Polyglyceryl-10 Tetraoleate, Polyglyceryl-2 Tetrastearate, Polyglyceryl-2 Triisostearate, Polyglyceryl-3 Triisostearate, Polyglyceryl-10 Trioleate, Polyglyceryl-4 Tristearate, Polyglyceryl Tristearate, Polyglyceryl-10 Tristearate.
[0029]	Polyglyceryl-4 Caprate, Polyglyceryl-2 Caprate, Polyglyceryl-4 Caprylat, Polyglyceryl-6 Caprylat, Polyglyceryl-6 Caprate, Polyglyceryl-4 Caprylate/Caprate, Polyglyceryl-6 Caprylate/Caprate, Polyglyceryl-3 Cocoate, Polyglyceryl-4 Cocoate, Polyglyceryl-2 Laurate, Polyglyceryl-3 Laurate, Polyglyceryl-4 Laurate, Polyglyceryl-4 Laurate/Sebacate, Polyglyceryl-4 Laurate/Succinate, Polyglyceryl-5 Laurate, Polyglyceryl-6 Laurate, Polyglyceryl-10 Laurate, and mixtures thereof are used with particular preference.
[0030]	Such products are obtainable, for example, under the trade names Dehymuls® PGPH (BASF) or NatraGem® (Croda).
[0031]	Polyglycerol esters are used in a quantity from 0.01 to 10 wt%, preferably from 0.01 to 7 .0 wt%, more preferably from 0.01 to 5.0 wt%, with further preference from 0.05 to 5.0 wt%, and highly preferably from 0.1 to 5.0 wt%.
von Aspern, [0028]-[0031].  It is noted that Polyglyceryl-4 Caprylate, Polyglyceryl-6 Caprylate, Polyglyceryl-3 Cocoate, and Polyglyceryl-6 Polyricinoleate (von Aspern, [0028]) are glyceryl esters of claims 11-12 and 18-19.  With regard to Polyglyceryl-3 Caprate/Caprylate/Succinate see TEGO Solv 55 disclosing polyglyceryl-3 caprylate/caprate/succinate as a solubilizer for essential and perfume oils in water-based cosmetic systems.  TEGO Solv 55, p. 1.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Evonik’s exemplary guideline formulation for a hair conditioner (Evonik, p. 3, Table), and incorporate glyceryl esters per von Aspern (von Aspern, [0028]-[0031]).  One would have been motivated to do so with a reasonable expectation of success since both Evonik and von Aspern are concerned with similar problems in the art, namely the formulation of hair treatments.  Evonik, p. 3, Table; von Aspern, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable components for a hair conditioner.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of polyglyceryl esters (von Aspern, [0028]-[0029]) “used in a quantity from 0.01 to 10 wt%” (von Aspern, [0031]) in order to obtain the advantage of suitable care-providing substances for hair treatment (von Aspern, abstract).  One would have been further motived to incorporate a polyglyceryl ester such as polyglyceryl-3 caprylate/caprate/succinate in order to obtain the advantage of a solubilizer for essential and perfume oils in water-based cosmetic systems.  TEGO Solv 55, p. 1
See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over EVONIK (Evonik Industries AG, Varisoft EQ 100, Technical Information, December 2014; hereinafter, “Evonik”; of record), in view of SHAH (US 2014/0186284 A1, Publ. Jul. 3, 2014; hereinafter, “Shah”), as applied to claims 1-5, 8-10 and 13-14 above, and further in view of DELOWSKY (US 2015/0258006 A1, Publ. Sep. 17, 2015; hereinafter, “Delowsky”).
The teachings of Evonik and Shah, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH the requirements of claims 15-16 for:
15.	([...])	A cosmetic preparation compnsmg a package compnsmg the transparent hair conditioning composition of claim 1.
16.	([...])	The cosmetic preparation according to claim 15, comprising a clear package.
which are well within the purview of the ordinarily skilled artisan.
Delowsky, for instance, is directed to:
THREE-PHASE HAIR CONDITIONER
ABSTRACT
An agent for the treatment of keratin fibres, in particular human hair, includes at least one selected dimethicone and/or dimethiconol and at least one selected oil in a cosmetic carrier including at least 80.0% by weight, in relation to the total weight of the agent, aqueous carrier.
Delowsky, title & abstract.  In this regard, Delowsky discloses consumer packing preferances:
[0047] Even though the three phases of the present invention should be present separately, with visible separation, they must nevertheless be capable of being converted to a briefly homogeneous composition immediately before application by simply shaking the composition in the selected outer package, preferably a transparent container.
[0048] Products of this type possess high optical differentiation and good consumer acceptance. The consumer shakes the product before application and applies the briefly stable emulsion onto the hair, while the rest of the emulsion separates again in the product package. The briefly stable emulsion here should be stable for a period of a few seconds up to a maximum of 10 minutes, preferably 30 sec to 5 minutes. After application, the three-phase nature should be re-established within a few minutes, so that the consumer realizes that, if necessary, he must homogenize the product again by shaking before further application. If the originally optically three-phase composition is left to stand again in its ideally transparent container at room temperature (23 to 28° C.), the three optically separate and clearly distinguishable phases form again after a standing time of a few minutes and at most 48 hours, preferably after 1 hour to 24 hours, more preferably after 1 hour to 12 hours.
[...]
[0244]	The compositions according to the invention can be formulated both as an aerosol and as a non-aerosol. As a non-aerosol, the compositions according to the invention are applied onto the hair from containers which are known per se to the person skilled in the art and which are preferably of clear and transparent design, with the aid of a conventional spray pump device. However, the application can, of course, also take place simply by pouring. In each case, the three phases have to be briefly homogenized by shaking beforehand.
Delowsky, par. [0047]-[0048] & [0244].
Delowsky teaches a hair conditioner formulated as an aerosol applied onto the hair from containers which are known per se to the person skilled in the art and which are preferably of clear and transparent design, with the aid of a conventional spray pump device.  Delowsky, par. [0244].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have formulated the hair conditioning composition of Evonik per Shah as an aerosol in a clear package with a spray pump device as disclosed by Delowsky.  One would have been motivated to combine Delowsky which teaches a known technique of containing hair conditioning compositions in clear packages with the hair conditioning composition of Sha and Evonik since such is desirable and possesses optical acceptance by consumers.  Delowsky, par. [0048]. Such a combination of using a known technique of packaging to improve similar product in the same way is within the purview of the skilled artisan and would yield predictable results.
Thus, the prior art renders claims 15-16 obvious.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over EVONIK (Evonik Industries AG, Varisoft EQ 100, Technical Information, December 2014; hereinafter, “Evonik”; of record), in view of SHAH (US 2014/0186284 A1, Publ. Jul. 3, 2014; hereinafter, “Shah”; of record), as applied to claims 1-5, 8-10 and 13-14 above, and further in view of COLACO (US 2009/0013481 A1, Publ. Jan 15, 2009), von ASPERN (US 2014/0121174 A1, May 1, 2014; hereinafter, “von Aspern”; of record) and TEGO SOLV 55 (Evonik Industries, TEGO® Solve 55 – Naturally based solubilizer for essential and perfume oils, Press Release, March 21, 2016; hereinafter, “TEGO Solv 55”).
The teachings of Evonik, Shah, Colaco, von Spern and Ego Solv 55, as set forth above, are hereby incorporated.  

Summary/Conclusion
Claims 1-5 and 7-20 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611